If the plaintiffs lost their logs through the wrongful acts of the defendant, they are entitled to an adequate remedy. The defendant being insolvent, a suit at law would not afford relief, but would leave them to suffer irreparable injury, and the threatening purpose of the defendant would expose them to a constant recurrence of the mischief. To prevent irreparable injury, and give the plaintiffs an adequate remedy, equity will afford relief by enjoining the wrongful acts — Winnipiseogee Lake Co. v. Worster, 29 N.H. 443, 449, and cases cited; Webber v. Gage, 39 N.H. 182 — and, as incident to the relief by injunction, will consider and adjust the question of damages. Bassett v. Salisbury Manf. Co., 43 N.H. 249.
Demurrer overruled.
DOE, C. J., did not sit: the others concurred.